Case 18-71696-JHH13   Doc 3    Filed 10/24/18 Entered 10/24/18 10:24:19   Desc Main
                              Document      Page 1 of 6
Case 18-71696-JHH13   Doc 3    Filed 10/24/18 Entered 10/24/18 10:24:19   Desc Main
                              Document      Page 2 of 6
Case 18-71696-JHH13   Doc 3    Filed 10/24/18 Entered 10/24/18 10:24:19   Desc Main
                              Document      Page 3 of 6
Case 18-71696-JHH13   Doc 3    Filed 10/24/18 Entered 10/24/18 10:24:19   Desc Main
                              Document      Page 4 of 6
Case 18-71696-JHH13   Doc 3    Filed 10/24/18 Entered 10/24/18 10:24:19   Desc Main
                              Document      Page 5 of 6
Case 18-71696-JHH13   Doc 3    Filed 10/24/18 Entered 10/24/18 10:24:19   Desc Main
                              Document      Page 6 of 6
